DRAPER, J.
I concur in the judgment. The only question is whether the exemption of specified preparations of codeine (Health & Saf. Code, § 11200) also exempts the preparation of dihydrohydroxycodeinone. Since the latter is a derivative of codeine, this view would not be unreasonable if only sections 11200 and 11002 were to be considered. But the Legislature has recognized the existence of dihydrohydroxycodeinone, and the need to specify both this drug and codeine when it means to include both. (Health & Saf. Code, § 11166.12.) Sections 11200 and 11166.12 were both before the Legislature for amendment in 1953. In view of the clear recognition of the two drugs as separate subjects of legislation, I cannot construe section 11200 as impliedly including dihydrohydroxycodeinone.